Quillian, Chief Judge.
This appeal is from the termination of appellant’s parental rights. Held:
1. The appellant contends that the trial court failed to make findings of fact and conclusions of law as required by Code Ann. § 81A-152 (Ga. L. 1969, pp. 645, 646; 1970, pp. 170, 171).
In Paxton v. Trust Co. Bank of Gwinnett County, 245 Ga. 834 (1) (268 SE2d 154) the Supreme Court held: “Appellants contend that the trial court did not file its findings of facts and conclusions of law as required by Code Ann. § 81A-152 (a). In reviewing the trial court’s order which sets forth facts brought out at the brief hearing on this issue, we find that it sufficiently sets forth its findings of fact and conclusions of law thereon to satisfy the requirements of Code Ann. § 81A-152 (a). See Doyal Development Co. v. Blair, 133 Ga. App. 613 (211 SE2d 642) (1974).” The Doyal Development Co. case cited as authority had been reversed by Doyal Development Co. v. Blair, 234 Ga. 261 (215 SE2d 471) which set forth the maxim: “In our opinion findings of fact and conclusions of law required by Code Ann. § 81A-152 (a) are mandatory.” We previously followed that decision in a long line of cases. See e.g., Hagin v. Powers, 136 Ga. App. 395 (221 SE2d 245); Oster v. Rich’s, Inc., 140 Ga. App. 373 (231 SE2d 140); *2Beasley v. Jones, 149 Ga. App. 317 (1) (254 SE2d 472); and Cochran v. Cochran, 154 Ga. App. 326 (268 SE2d 728). The Supreme Court also adhered to that decision through Kennedy v. Brown, 239 Ga. 286 (2) (236 SE2d 632).
Decided June 18, 1981.
Joseph C. Kitchings, for appellant.
Arthur K. Bolton, Attorney General, Robert S. Stubbs II, Executive Assistant Attorney General, Michael J. Bowers, Senior Assistant Attorney General, Don A. Langham, First Assistant Attorney General, Vivian Davidson Egan, Assistant Attorney General, William E. Callaway, Jr., Special Assistant Attorney General, for appellee.
However, Paxton, supra, has resurrected Doyal Development Co., 133 Ga. App. 613 (211 SE2d 642) and we are bound to follow that latest decision of our highest court. Hall v. Hopper, 234 Ga. 625, 631 (216 SE2d 839); Houston v. Lowes of Savannah, 235 Ga. 201, 203 (219 SE2d 115); Playmate Cinema v. State, 154 Ga. App. 871, 872 (269 SE2d 883). The trial judge’s order was sufficient to satisfy the requirements of Code Ann. § 81A-152.
2. The judgment was authorized by the evidence.

Judgment affirmed.


McMurray, P. J., and Pope, J., concur.